                                            Case 2:16-cv-02156-GMN-NJK Document 60-1 Filed 02/05/19 Page 1 of 5



                                      1   Abbas Kazerounian, Esq.
                                          Pro Hac Vice
                                      2
                                          Michael Kind, Esq.
                                      3   Nevada Bar No. 13903
                                          KAZEROUNI LAW GROUP, APC
                                      4
                                          6069 S. Fort Apache Rd., Ste. 100
                                      5   Las Vegas, NV 89148
                                          Phone: (800) 400-6808
                                      6
                                          ak@kazlg.com
                                      7   mkind@kazlg.com
                                      8   David H. Krieger, Esq.
                                          Nevada Bar No. 9086
                                      9   HAINES & KRIEGER, LLC
                                     10   8985 S. Eastern Ave., Ste. 350
                                          Henderson, NV 89123
                                     11   Phone: (702) 880-5554
KAZEROUNI LAW GROUP, APC
6069 S. Fort Apache Rd., Suite 100




                                     12   dkrieger@hainesandkrieger.com
                                          Class Counsel
       Las Vegas, NV 89148




                                     13
                                     14                          UNITED STATES DISTRICT COURT
                                     15                               DISTRICT OF NEVADA
                                     16
                                              Joseph J. Smith, on behalf of                      Case No.: 2:16-cv-02156-GMN-NJK
                                     17       himself and all others similarly
                                     18       situated,                                          DECLARATION OF ABBAS
                                                                                                 KAZEROUNIAN IN SUPPORT OF
                                     19                       Plaintiff,                         MOTION FOR FINAL APPROVAL OF
                                     20       v.                                                 CLASS ACTION SETTLEMENT
                                     21       One Nevada Credit Union,                           Hearing: March 5, 2019
                                     22                                                          Time: 11:00 am
                                                              Defendant.                         Courtroom: 7D
                                     23
                                     24                                                          Chief Judge Gloria M. Navarro
                                     25
                                     26                         DECLARATION OF ABBAS KAZEROUNIAN

                                     27   I, Abbas Kazerounian, declare:

                                     28   1. I am a partner with the law firm Kazerouni Law Group, APC, and one of the attorneys


                                          ________________________________________________________________________________________________________
                                          KAZEROUNIAN DEC.                               !1                      Case No.: 2:16-cv-02156-GMN-NJK
                                            Case 2:16-cv-02156-GMN-NJK Document 60-1 Filed 02/05/19 Page 2 of 5



                                      1       for Plaintiff Joseph J. Smith (“Plaintiff”) in the above-captioned action against
                                      2       defendant One Nevada Credit Union (“Defendant”). This court has granted me
                                      3       permission to practice here pro hac vice on July 20, 2017. ECF No. 44.
                                      4   2. I am over the age of 18 and am fully competent to make this declaration. I was
                                      5       admitted to the State Bar of California in 2007 and have been a member in good
                                      6       standing ever since that time.
                                      7   3. I have litigated cases in both state and federal courts in California, Washington,
                                      8       Nevada, Arizona, Arkansas, New York, Minnesota, New Jersey, Colorado, Tennessee,
                                      9       Ohio, Florida, Illinois and Texas. I am admitted in every federal district in California
                                     10       and have handled federal litigation in the federal districts of California. I am also
                                     11       admitted to the state bar of Texas, Illinois, Washington, Michigan, Colorado, New
KAZEROUNI LAW GROUP, APC
6069 S. Fort Apache Rd., Suite 100




                                     12       York, District of Columbia, the Ninth Circuit Court of Appeals, the Eighth Circuit
       Las Vegas, NV 89148




                                     13       Court of Appeals, and the Supreme Court of the United States
                                     14   4. If called as a witness, I would competently testify to the matters herein from personal
                                     15       knowledge. The declaration is based upon my personal knowledge, except where
                                     16       expressly noted otherwise.
                                     17   5. I am writing this declaration in support of the Motion for Final Approval of Class
                                     18       Action Settlement in this case.
                                     19                                             CASE HISTORY
                                     20   6. Plaintiffs’ Complaint was filed on September 13, 2016; ECF No. 1;
                                     21   7. On November 4, 2016, Defendant filed its motion to dismiss; ECF No. 12;
                                     22   8. Plaintiff filed his Response on November 21, 2016; ECF No. 14;
                                     23   9. Defendant filed its Reply on December 1, 2016; ECF No. 17;
                                     24   10. On December 22, 2016, Defendant filed its Motion to Stay Discovery; ECF No. 25;
                                     25   11. Plaintiff filed his Response on January 5, 2017; ECF No. 27;
                                     26   12. Defendant filed its Reply on January 12, 2017; ECF No. 30;
                                     27   13. On January 18, 2017, this Court denied Defendant’s Motion to Stay Discovery; ECF
                                     28       No. 33;


                                          ________________________________________________________________________________________________________
                                          KAZEROUNIAN DEC.                               !2                      Case No.: 2:16-cv-02156-GMN-NJK
                                            Case 2:16-cv-02156-GMN-NJK Document 60-1 Filed 02/05/19 Page 3 of 5



                                      1   14. Plaintiff served his written discovery requests on February 22, 2017;
                                      2   15. On May 19, 2017, the Parties held a mediation session with Honorable Jackie Glass
                                      3       (Ret.).
                                      4   16. On June 27, 2017, this Court denied in part and granted in part Defendant’s motion to
                                      5       dismiss; ECF No. 39;
                                      6   17. Plaintiff took Defendant’s Rule 30(b)(6) deposition, including three Defendant
                                      7       executives, on June 30, 2017;
                                      8   18. Defendant took Plaintiff’s deposition on July 17, 2017;
                                      9   19. In discovery it was found that the size of the class was likely greater than originally
                                     10       believed and encompassed all of Defendant’s members. A First Amended Complaint
                                     11       was filed on July 18, 2017; ECF No. 43;
KAZEROUNI LAW GROUP, APC
6069 S. Fort Apache Rd., Suite 100




                                     12   20. Defendant answered the Amended Complaint on August 1, 2017; ECF No. 48;
       Las Vegas, NV 89148




                                     13   21. On August 25, 2017, the Parties held a second mediation session with Honorable
                                     14       Jackie Glass (Ret.).       Before, during and after the mediation sessions, the parties
                                     15       exchanged factual information and documents, as well as confidential mediation
                                     16       briefs detailing their respective positions on the substantive FCRA “account review”
                                     17       law applicable to the case.          The Parties also discussed their positions on class
                                     18       certification issues, and their views on whether willful conduct could be proven on a
                                     19       class-wide basis.
                                     20   22. On October 6, 2017, the Parties had exchanged a fully executed class action
                                     21       settlement agreement.
                                     22   23. The Joint Motion for Preliminary Approval of Class Action Settlement was granted on
                                     23       September 16, 2018.
                                     24                                               SETTLEMENT
                                     25   24. The Parties have litigated this dispute for over two years, as the action was filed in
                                     26       this court on September 13, 2016. ECF No. 1.
                                     27   25. The settlement was negotiated heavily at arms length over a period of months.
                                     28   26. The attorneys’ fees and litigation costs in this action were negotiated only after the


                                          ________________________________________________________________________________________________________
                                          KAZEROUNIAN DEC.                               !3                      Case No.: 2:16-cv-02156-GMN-NJK
                                            Case 2:16-cv-02156-GMN-NJK Document 60-1 Filed 02/05/19 Page 4 of 5



                                      1       relief for the Settlement Class members was agreed upon.
                                      2   27. As a result of the above process and the Parties’ representations to each other, I
                                      3       believe that the Parties are fully apprised of the relative strengths and weaknesses of
                                      4       each other’s claims and defenses and the potential risks to each party of pursuing
                                      5       further litigation in this matter.
                                      6   28. It is my opinion that the nationwide settlement class as defined, consisting of
                                      7       approximately 87,348 people who had their credit reports accessed by Defendant,
                                      8       satisfies the requirements of Rule 23. I believe the settlement is fair, reasonable, and
                                      9       adequate. I also believe the settlement will have a deterrent effect on future alleged
                                     10       violations of the Fair Credit Reporting Act, 15 U.S.C. § 1681, et seq. (“FCRA”) by
                                     11       Defendant and similar businesses.
KAZEROUNI LAW GROUP, APC
6069 S. Fort Apache Rd., Suite 100




                                     12   29. I am unaware of any conflict of interest between Plaintiff and the settlement class
       Las Vegas, NV 89148




                                     13       members or between Plaintiff and counsel.
                                     14   30. Since preliminary approval, Plaintiff has continued to serve as an adequate Class
                                     15       Representative by reviewing documents and submitting his declaration in support of
                                     16       the Fee Brief. Plaintiff supports final approval of the proposed settlement.
                                     17   31. I have continued to adequately represent the interests of the Class Members and the
                                     18       named plaintiff, having, among other things, timely filed the Fee Brief on December
                                     19       26, 2018 (ECF No. 58) and assisted with the settlement administration, including
                                     20       responding to numerous Class Members’ inquiries.
                                     21                                  RISKS OF CONTINUED LITIGATION
                                     22   32. The named Plaintiff and his counsel believe that the claims asserted in the actions
                                     23       have merit.
                                     24   33. Taking into account the burdens, uncertainty and risks inherent in this litigation,
                                     25       Plaintiff’s counsel have concluded that further prosecution of this action through trial
                                     26       would be protracted, burdensome, and expensive, and that it is desirable, fair, and
                                     27       beneficial to the settlement class that the action now be fully and finally
                                     28       compromised, settled and terminated in the manner and upon the terms and conditions


                                          ________________________________________________________________________________________________________
                                          KAZEROUNIAN DEC.                               !4                      Case No.: 2:16-cv-02156-GMN-NJK
                                            Case 2:16-cv-02156-GMN-NJK Document 60-1 Filed 02/05/19 Page 5 of 5



                                      1       set forth in the Settlement Agreement.
                                      2                                            CLAIMS PROCESS
                                      3   34. Class Members were provided 90 days to make a claim for a settlement payment.
                                      4   35. The procedure for submitting a claim was made as easy as possible: a claim form
                                      5       could be submitted online through the settlement website or by US Mail.
                                      6   36. I was informed by the Claims Administrator, KCC, that there were 12,764 timely
                                      7       claims, four requests for exclusion and no objections.
                                      8   37. I am also unaware of any objections from any Attorneys General.
                                      9
                                     10   I declare under penalty of perjury that the foregoing is true and correct. Executed on
                                     11   February 5, 2019, pursuant to the laws of the United States and the State of Nevada.
KAZEROUNI LAW GROUP, APC
6069 S. Fort Apache Rd., Suite 100




                                     12
                                                                                    By: /s/ Abbas Kazerounian
       Las Vegas, NV 89148




                                     13                                                Abbas Kazerounian, Esq.
                                     14
                                     15
                                     16
                                     17
                                     18
                                     19
                                     20
                                     21
                                     22
                                     23
                                     24
                                     25
                                     26
                                     27
                                     28

                                          ________________________________________________________________________________________________________
                                          KAZEROUNIAN DEC.                               !5                      Case No.: 2:16-cv-02156-GMN-NJK
